Case 20-10374-amc       Doc 43    Filed 07/08/20 Entered 07/08/20 15:19:39             Desc Main
                                  Document Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                         :
                                                 :
            LOUIS B. STEVENS                     : Chapter 13
                                                            :
                         Debtor(s)               : Bankruptcy No. 20-10374 AMC

                                           ORDER

            AND NOW, upon consideration of the Motion to Dismiss Case filed by Scott F.

   Waterman, Standing Chapter 13 Trustee, and after notice and hearing, it is hereby

   ORDERED that this case is DISMISSED and that any wage orders previously entered

   are VACATED.

                                                      BY THE COURT


 Date: July 8, 2020
                                                      ____________________
                                                      Judge Ashely M. Chan
